849 F.2d 605Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ivan Douglas HURT, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 87-7672.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 11, 1988.Decided:  June 13, 1988.

Ivan Douglas Hurt, appellant pro se.
Robert B. Condon (Office of the Attorney General), for appellee.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, deny in forma pauperis status, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Hurt v. Murray, C/A No. 87-239-N (E.D.Va. July 30, 1987).


2
DISMISSED.